DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
	Claims 1-6, 8-10, 12, 15-28, 37-43, and 53 have been cancelled.  Claims 11, 14, 47, 52, 56. 60, 66, and 68 have been amended.
	Claims 7, 11, 13, 14, 29-36, 44-52, and 54-72 are pending and under examination.

2.	The objections to claims 11, 47, 64, 66, and 68 are withdrawn in response to the amendments filed on 9/16/2022.
The provisional double patenting rejection of claims 7, 11, 13, 14, 29-36, 44-52, 54-71 over claims 1, 20-28, 31, 32, 35, 37-39, 42, 44, 46, 49-51, 53, 55-58, 60, 61, 68, 69, and 75 of copending Application No. 15/772,025, in view of both Wolf et al. and Zhang et al. is moot because claims 1, 20-28, 31, 32, 35, 37-39, 42, 44, 46, 49-51, 53, 55-58, 60, 61, 68, 69, and 75 of the copending application have been cancelled.

 Claim Objections
3.	Claim 29 should be rewritten as follows:
The method of claim 11 or 14, wherein said enzyme involved in the lysosomal storage disease is expressed at levels having a therapeutic effect on the mammal.

4.	Claim 52 and 56 are objected to because of the recitation “the empty capsid having the AAV amino acid sequence set forth by SEQIDNO: 5”.  Appropriate correction to “the empty AAV capsid having the amino acid sequence set forth by SEQ ID NO: 5” is required.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially
created doctrine grounded in public policy (a policy reflected in the statute) so as
to prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees. A
nonstatutory double patenting rejection is appropriate where the conflicting
claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application
claim is either anticipated by, or would have been obvious over, the reference
claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998);
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi,
759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,
214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or
1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which
may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claim 7, 11, 13, 14, 29-36, 44-52, 54-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 15, and 19-25 of U.S. Patent No. 11,168,124 (filed as Application No. 15/462,660), in view of both Wolf et al. (U.S. Patent No. 8,609,088) and Zhang et al. (Human Gene Therapy, 2012, 23: 460-472).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same recombinant AAV particle, where the recombinant viral particle comprises a capsid at least 95% identical to rh74 capsid or to SEQ ID NO: 28.  It is noted that SEQ ID NO: 5 recited in the instant claims is at least 95% identical to rh74 capsid (see the instant specification, [0186]-[0187]).  It is also noted that SEQ ID NO: 28 recited in the patent claims is identical to the instant SEQ ID NO: 5 (compare SEQ ID NO: 28 disclosed on column 145-147 of the patent specification with SEQ ID NO: 5 disclosed on p. 48-49 of the instant specification).  The patent specification defines that the AAV particle comprises a regulatable control element and UTRs such as poly-A (see column 3, lines 22-25; column 13, lines 35-41) and that the liver specific enhancer-promoter could be ApoE-hAAT (see column 46, lines 20-24).  The instant specification defines that the AAV particle comprises an intron (see [0024]).  The application claims recite that the heterologous polynucleotide encodes Factor IX, not an enzyme involved in a lysosomal storage disease.  However, recombinant AAV particles were used in the prior art to deliver diverse therapeutic proteins to treat diverse diseases, including lysosomal storage diseases such as Pompe disease (see Wolf, Abstract, column 1, lines 20-30, column 2, line 25 through column 3, line 35, Example II; see Zhang et al., Abstract).  Modifying the recombinant AAV particle recited in the patent claims by replacing Factor IX with an enzyme involved in a lysosomal storage disease and further use the resultant composition to treat a lysosomal storage disease such as Pompe disease would have been obvious to one of skill in the art.  Thus, the application claims and the instant claims are obvious variants.

Response to Arguments
7.	 The argument related to the extension of time is acknowledged.  It is noted however, that a nonstatutory double patenting rejection is also made to prevent possible harassment by multiple assignees.

The argument that the pending claims and the patent claim do not overlap is not found persuasive for the reasons set forth in the rejection.  There is extensive overlap as both claim sets encompass the same recombinant AAV particle.  
For this reason, the argument related to infringement is not found persuasive.
The applicant argues that, allegedly, In re Hubbell supports the rejection.  The applicant argues that the facts of the application are distinct from the facts of Hubbell.
However, the examiner did not cite Hubbell; the rejection does not state a genus/species relationship.  The patent claims are not outside the scope of the claims pending in this application because both claim sets encompass the same recombinant AAV particle, the only difference being in the transgene; since recombinant AAV particles were used in the prior art to deliver diverse transgenes, replacing one transgene with another would have been obvious.  

The applicant argues that, since the assignees of the application and patent are different, no common assignee controls the respective rates of prosecution.  The applicant argues that the proper test for obviousness in this case is the two-way test.  Again, the applicant refers to In re Hubbell.  
The passage cited by the applicant pertains to basic and improvement patents to a common assignee, which is not the case here.  The instant application is not the basic application and the patent is not an improvement over the instant application.  
It is also noted that a two-way test is applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delay.  MPEP 804 II B 2(c) states: 
“Unless the record clearly shows administrative delay caused solely by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way distinctness determination and shift the burden to applicant to show why a two-way distinctness determination is required”.

	The applicant did not demonstrate that the Office is solely responsible for delay.

8.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633